              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PEDRO HERNANDEZ,                              :
            Petitioner,                       :       1:19-cv-1799
                                              :
       v.                                     :       Hon. John E. Jones III
                                              :
WARDEN E. BRADLEY,                            :
             Respondent.                      :

                                 MEMORANDUM

                                 December 2, 2019

       Petitioner Pedro Hernandez (“Petitioner”) filed the instant petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241, on October 17, 2019, challenging

his sentence entered in the United States District Court for the District of Montana

on September 18, 2002. He moves (Doc. 4) to proceed in forma pauperis.

       The Court has conducted preliminary review and, for the reasons set forth

below, the motion (Doc. 4) to proceed in forma pauperis will be granted and the

petition will be dismissed for lack of jurisdiction. See R. GOVERNING § 2254

CASES R. 4, 1(b).1




1
 Error! Main Document Only.Rule 4 provides “[i]f it plainly appears from the petition and any
attached exhibits that the petitioner is not entitled to relief in the district court, the judge must
dismiss the petition and direct the clerk to notify the petitioner.” See R. Governing § 2254 Cases
R.4. These rules are applicable to petitions under 28 U.S.C. § 2241 in the discretion of the court.
Id. at R.1(b).
I.    BACKGROUND

      An order entered in the United States District Court for the District of

Montana, denying Petitioner’s first motion pursuant to 28 U.S.C. § 2255, contains

the following background:

      Pedro Hernandez was a defendant in two cases. First, in CR 97–124–
      BLG–JDS, twelve defendants were charged in a 22–count indictment,
      including conspiracy, marijuana distribution, and money laundering
      charges. On December 7, 1998, a jury found Hernandez guilty on
      Counts 1 through 18. Next, in CR 98–120–BLG–JDS, Hernandez was
      charged with Money Laundering. On February 11, 1999 a jury found
      him guilty in that case.

      On June 16, 1999, Hernandez was sentenced to life imprisonment. The
      Ninth Circuit Court of Appeals affirmed Hernandez’s conviction but
      vacated the sentence based on Apprendi v. New Jersey, 530 U.S. 466
      (2000).

      On September 18, 2002, Hernandez was re-sentenced with respect to
      CR 97–124 to a term of 120 months on Counts 1–8 with those counts
      to run consecutive to each other; and 240 months on counts 9–18 with
      all counts to run concurrently to each other and concurrent to counts 1–
      8 for a total of 960 months. (Transcript of Re-sentencing dated
      September 18, 2002, pp. 17, 18).

      On November 20, 2002, Hernandez was re-sentenced with respect to
      CR 98–120–BLG–JDS to a term of 240 months with three years of
      supervised release to run consecutively with the sentence imposed in
      CR 97–124–BLG–JDS.

United States v. Hernandez, No. CR 97-124-BLG-JDS-4, 2005 WL 8149266, at *1

(D. Mont. Dec. 12, 2005). On November 12, 2003, the United States Court of



                                          2
Appeals for the Ninth Circuit affirmed the sentence. United States v. Hernandez,

81 F. App’x 171, 172 (9th Cir. 2003).

      Petitioner filed his first 2255 motion on January 27, 2005, raising two

Blakely v. Washington, 542 U.S. 296 (2004) sentencing claims and an ineffective

assistance of counsel claim. United States v. Hernandez, No. CR 97-124-BLG-

JDS-4, 2005 WL 8149266, at *1, 2 (D. Mont. Dec. 12, 2005). The district court

denied the motion on December 12, 2005. Id. at *2. Petitioner moved for

reconsideration or, in the alternative, a certificate of appealability. See

https://ecf.mtd.uscourts.gov, United States v. Hernandez, Criminal No. 1:97-cr-

0124-JDS, Docs. 631). The district court denied the motion. (Id. at Doc. 634). In

2008, he filed a motion to reduce sentence pursuant to 18 U.S.C. § 3582 and

U.S.S.G. § 4A1.2(a)(2); the district court denied the motion on June12, 2008. (Id.

at Docs. 643, 644). He filed an appeal and, on October 13, 2010, the Ninth Circuit

denied his application for authorization to file a second or successive 2255 motion.

(Id. at Doc. 687). On September 14, 2018, he filed a motion seeking to have the

superseding indictment dismissed and the judgment vacated. (Id. at Doc. 701).

The district court construed the motion as a motion pursuant to 2255 and

transferred it to the Court of Appeals as Petitioner failed to seek authorization from

the Ninth Circuit to file a second or successive 2255 motion. (Id. at 702). On May

                                           3
23, 2019, the Ninth Circuit denied Petitioner authorization to proceed with a

second 2255 motion. (Id. at 706).

      Petitioner filed the instant petition pursuant to 28 U.S.C. § 2241 on October

17, 2019, challenging the legality of his sentence. Specifically, he argues that his

sentence is illegal in that “Counts 1 through 8 conflicts with USSG 3D1.2 because

at the resentencing hearing on September 18, 2002, Judge Shanstrom recognized

and conceded that Counts 1 through 8 qualify for grouping under USSG 3D1.2 but

he erred when he imposed Counts 1 through 8 to run consecutive to each other at

120 months on each Count for a total sentence of 960 months which is 80 years

confinement for Criminal Case Number 97-124.” (Doc. 1, p. 3).

II.   DISCUSSION

      Challenges to the legality of federal convictions or sentences that are

allegedly in violation of the Constitution may generally be brought only in the

district of sentencing pursuant to 28 U.S.C. § 2255. Okereke v. United States, 307

F.3d 117 (3d Cir. 2002) (citing Davis v. United States, 417 U.S. 333, 342 (1974));

see In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997). A petitioner may only resort to

a § 2241 petition in the unusual situation where the remedy by motion under §

2255 would be inadequate or ineffective. See 28 U.S.C. § 2255; see Dorsainvil,

119 F.3d at 251-52. The remedy is not “inadequate or ineffective” merely because

                                          4
the sentencing court has previously denied relief. See id. at 251. Nor do

legislative limitations, such as statutes of limitation or gatekeeping provisions

placed on § 2255 proceedings render the remedy inadequate or ineffective so as to

authorize pursuit of a habeas corpus petition in this court. Cradle v. United States,

290 F.3d 536, 539 (3d Cir. 2002); United States v. Brooks, 230 F.3d 643, 647 (3d

Cir. 2000); Dorsainvil, 119 F.3d at 251.).

      “Our Circuit permits access to § 2241 when two conditions are satisfied:

First, a prisoner must assert a “claim of ‘actual innocence’ on the theory that ‘he is

being detained for conduct that has subsequently been rendered non-criminal by an

intervening Supreme Court decision’ and our own precedent construing an

intervening Supreme Court decision”—in other words, when there is a change in

statutory caselaw that applies retroactively in cases on collateral review. [United

States v.] Tyler, 732 F.3d [241] at 246 [(3d Cir. 2013)] (quoting Dorsainvil, 119

F.3d at 252). And second, the prisoner must be “otherwise barred from

challenging the legality of the conviction under § 2255.” Id. Stated differently, the

prisoner has “had no earlier opportunity to challenge his conviction for a crime that

an intervening change in substantive law may negate.” Dorsainvil, 119 F.3d at

251.” Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017).




                                             5
      Petitioner seeks to avoid the requirements of Section 2255 by arguing that he

is challenging the execution of his sentence and therefore, his claim is properly

pursued in a Section 2241 petition. As a general rule, attacks by federal convicts

on the validity of the conviction and/or on the validity of the sentence, as imposed

(in contrast to a challenge to the sentence as administered), are properly brought by

a Section 2255 motion in the federal district court where the federal prisoner was

convicted and sentenced. In re Nwanze, 242 F.3d 521, 523 (3d Cir. 2001) (stating

“[O]rdinarily a petitioner should advance a challenge to a conviction and sentence

through the means of a motion under section 2255 in the sentencing court.”).

Despite his contention to the contrary, Petitioner is challenging his sentence as

imposed, not the execution of the sentence. His reliance on the Woodall v. Fed.

Bureau of Prisons, 432 F.3d 235, 244 (3d Cir. 2005) case, which considered the

propriety of filing a habeas petition pursuant to 28 U.S.C. § 2241, instead of a civil

rights action, to challenge Federal Bureau of Prisons regulations governing end of

sentence placement in Community Corrections Center, is misplaced. (Doc. 1, pp.

4, 8). And the caselaw he cites from other district courts and circuits clearly

concerns execution of sentence matters such as sentence credit and sentence

computation, not the imposition of sentences. (Doc. 1, pp. 2-4).




                                          6
      There is no indication that Petitioner is barred from challenging the legality

of his sentence under 2255. He files the instant petition without having pursued the

requested relief via 2255, despite being aware of the requirement to do so. Since

his November 2002 resentencing, he has filed three motions pursuant to § 2255, all

of which were denied. United States v. Hernandez, No. CR 97-124-BLG-JDS-4,

2005 WL 8149266, at *1 (D. Mont. Dec. 12, 2005); https://ecf.mtd.uscourts.gov,

United States v. Hernandez, Criminal No. 1:97-cr-0124-JDS, Docs. 643, 644, 687,

701, 702, 706). None of the prior petitions addressed the issue raised here.

      The remedy afforded under § 2241 is not an additional, alternative, or

supplemental remedy to that prescribed under § 2255, and Petitioner fails to

demonstrate that he falls within the exception initially recognized in Dorsainvil,

119 F.3d 245 and reaffirmed in Bruce, 868 F.3d 170 (2017). If a petitioner

improperly challenges a federal conviction or sentence under § 2241, as is the case

here, the petition must be dismissed for lack of jurisdiction. Application of

Galante, 437 F.2d 1154, 1165 (3d Cir. 1971). Hence, it is appropriate to dismiss

the petition for lack of jurisdiction.




                                          7
III.   CONCLUSION

       For the reasons set forth above, the Court will deny the petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241.

       A separate Order will enter.
